DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/260,399, filed on September 9, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto (U.S. Patent Publication 2015/0070783) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to independent claim 1, Hashimoto teaches an imaging lens comprising: a first lens (Figure 1, element L1); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L6); and a seventh lens (Figure 1, element L7), arranged in this order from an object side to an image plane side with a space between each of the lenses (Figure 1, and page 6, Table 1, data for Distance d), wherein said second lens is formed in a shape so that a surface thereof on the object side has a positive curvature radius (page 6, Table 1, data for surface 4), said third lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius (page 6, Table 1, data for surface 7), said sixth lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius (page 6, Table 1, data for surface 13), and satisfying the 
With regard to dependent claim 2, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1,and further teaches  such an imaging lens further satisfying the conditional expressions 40 < νd1 < 75, 40 < νd2 < 75, and 20 < νd3 < 35, as defined (page 6, Table 1).
With regard to dependent claim 4, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1,and further teaches  such an imaging lens further satisfying the conditional expression 0.5 < f12/f < 30, as defined (page 6, Table 1).
With regard to dependent claim 6, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1,and further teaches  such an imaging lens further satisfying the conditional expression -1.0 < f12/f3 < -0.1, as defined (page 6, Table 1).
With regard to dependent claim 7, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1,and further teaches  such an imaging lens further satisfying the conditional expression -3 < f45/f673 < -0.8, as defined (page 6, Table 1 and page 19, Table 11).
With regard to dependent claim 8, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1,and further teaches  such an imaging lens further satisfying the conditional expression 0.02 < f7/f6 < 0.3, as defined (page 6, Table 1).
With regard to dependent claim 9, Hashimoto teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1,and further teaches  such an .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent Publication 2009/0052055).
With regard to independent claim 1, Lin teaches an imaging lens comprising: a first lens (Figure 1, element 11); a second lens (Figure 1, element 12); a third lens (Figure 1, element 13); a fourth lens (Figure 1, element 14); a fifth lens (Figure 1, element 21); a sixth lens (Figure 1, element 22); and a seventh lens (Figure 1, element 23), arranged in this order from an object side to an image plane side with a space between each of the lenses (page 2, Table 1, data for d), wherein said second lens is formed in a shape so that a surface thereof on the object side has a positive curvature radius (page 2, Table 1, data for magnification-side surface of the second lens), said third lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius (page 2, Table 1, data for minification-side surface of the second lens), said sixth lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius (page 2, Table 1, data for minification-side surface of the second lens), and satisfying the conditional expressions: 40 < vd7 < 75 and -1.5 < f67/f < -0.5, as defined (page 2, Table 1).
With regard to dependent claim 9, Lin teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1,and further teaches  such an imaging lens further satisfying the conditional expression 0.03 < D34/f < 0.2, as defined (page 2, Table 1).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens comprising: a first lens; a second lens; a third lens; a fourth lens; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side with a space between each of the lenses, wherein said second lens is formed in a shape so that a surface thereof on the object side has a positive curvature radius, said third lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius, said sixth lens is formed in a shape so that a surface thereof on the image plane side has a positive curvature radius, and satisfying the conditional expressions: 40 < vd7 < 75 and -1.5 < f67/f < -0.5, as defined, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expression: 2.5 < f1/f2 < 30 as claimed and defined in dependent claim 3; or -1.0 < f2/f3 < -0.2, as claimed and defined in dependent claim 5.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamura (U.S. Patent Number 4,025,170) and Ruhl (Patent Number 3,740,120) both teach imaging lens systems comprising seven lenses.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
27 January 2021